Citation Nr: 1750975	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-05 844	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Recognition of minor child, F.W., as the Veteran's child for VA benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and the Veteran's Mother



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to September 1996, and from November 1996 to December 2001.  The Veteran died on October [REDACTED], 2005.  The Appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 3, 2013, determination by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.  Jurisdiction over the appeal presently rests with the Regional Office (RO) in Denver, Colorado.

In August 2017, the Appellant and the Veteran's mother testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1. The Veteran died on October [REDACTED], 2005.

2. The Appellant waited at least three years before attempting to conceive using the Veteran's frozen sperm; her attempts were not successful.

3. F.W. was born December [REDACTED], 2011, the biological child of the Appellant, and a sperm donor who was not the Veteran; her birth occurred approximately 74 months after the Veteran's death.

4. F.W.'s birth certificate does not acknowledge the Veteran as her father.  


CONCLUSION OF LAW

F.W. is not the child of the Veteran for VA benefit purposes.  38 U.S.C.A. §§ 101, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.57, 3.102, 3.210 (2016); Colo. Rev. Stat. 15-11-120 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, in cases where the law as mandated by statute, and not the evidence of record, is dispositive of a claim, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (holding that VCAA did not affect federal statute that prohibits payment of interest on past due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  In the instant case, the factors in question are dependent on the interpretation of the applicable laws and regulation pertaining to entitlement to VA death benefits.  The VCAA is therefore inapplicable and need not be considered with regard to the issue of the Appellant's child's status as an eligible beneficiary.  Mason, supra; Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).
Status as Child of the Veteran

This is a unique case, with a very unique set of facts, which has perhaps not been addressed by the Board prior to this matter.  In short, VA has determined that the Appellant's daughter, F.W., is not the Veteran's child for VA benefit purposes.  The Appellant appeals that decision.   

Pursuant to 38 U.S.C.A § 1310, Death and Indemnity Compensation (DIC) benefits are paid to a surviving spouse, child, or parent of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310 (West 2014); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 38 C.F.R. § 3.5(b) (2016).  

Under VA law, a "child" is defined as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years or until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs.  38 U.S.C.A § 101(4)(A) (West 2014); 38 C.F.R. § 3.57(a) (2016).  

The Veteran died in October 2005, the result of service-connected Hodgkin's disease.  His surviving spouse, the Appellant, filed a timely claim for DIC benefits, and her claim was granted in an October 27, 2005, rating decision.  On December 29, 2011, over six years after the Veteran's death, the Appellant gave birth to a daughter, F.W.  The Appellant now seeks recognition of F.W. as the Veteran's surviving child, for purposes of receiving VA benefits.  

For her part, the Appellant has testified that she and the Veteran had always wished to start a family, but had waited until both she and the Veteran had finished school, he had finished his military service, and both were employed and stable.  Unfortunately, the Veteran was diagnosed with stage-4 Hodgkin's disease in April 2002, approximately four months after he separated from active service.   The Veteran fought his disease for several years, undergoing chemotherapy and a bone marrow transplant, succumbing to the disease in October 2005.  

At the suggestion of his oncologist, prior to undergoing a bone marrow transplant, but after completing chemotherapy, the Veteran froze eight vials of sperm, in contemplation of the fact that a marrow transplant would likely leave him sterile.  The Appellant testified that because the Veteran had already undergone chemotherapy, she and the Veteran were counseled that there was a possibility that his sperm may not be viable, but went ahead with freezing his sperm because "it was better than nothing."  The Appellant did not indicate that she attempted to conceive prior to the Veteran's death.    

After the Veteran's death, the Appellant waited several years, and per her testimony, got a job and purchased a home before she began attempts to become pregnant using the Veteran's frozen sperm.  She testified that she began attempts to conceive between 2008 and 2010.  She made two attempts at in vitro fertilization, and one attempt at intrauterine insemination.  None of the attempts were successful, and she exhausted her supply of the Veteran's sperm.  She has testified that her attempts were not successful because the Veteran's sperm was not viable.  In light of this, the Appellant obtained sperm from a sperm bank, using a donor with features similar to the Veteran, and became pregnant using the donor's sperm.  F.W. was born December 2011, the biological daughter of the Appellant, and an unidentified sperm donor, who was not the Veteran.  F.W.'s birth certificate lists only the Appellant as parent.  Nonetheless, F.W. uses the Veteran's last name, has been taught that he is her father, and the Veteran's own mother has testified that F.W. is considered to be her grandchild as the daughter of her deceased son.  

As the Board noted above, this is a very unique set of circumstances, and as such, there is little guidance available to address this issue beyond the plain reading of the applicable statutes.  Unfortunately, in this case, the Board must find that F.W. does not meet the criteria of "child" as defined by Federal law, for VA purposes.  F.W. was not adopted by the Veteran.  Likewise, she cannot be considered a stepchild because she was not born until after the Veteran died, and therefore, after her mother's marriage to the Veteran ended.  F.W. cannot be considered an "illegitimate" child of the Veteran, because the Appellant has admitted that she is not his biological offspring.  See 38 C.F.R. § 3.210(b)-(d) (2016).

This leaves the Board to determine whether F.W. meets the definition of "legitimate child" under VA law.  Where it is necessary to determine the legitimacy of a child, evidence will be required to establish the legality of the marriage of the mother of the child to the veteran or to show that the child is otherwise legitimate by State laws together with evidence of birth as outlined in 38 C.F.R. § 3.209 (which addresses records of live birth). 38 C.F.R. § 3.210(a).  This essentially instructs VA to look to whether the applicable State law considers the individual to be a child of the Veteran.  Here, the Board takes notice that the Appellant lives in, and F.W. was born in Colorado.  

In considering this appeal, the Board has turned to Title 15 of the Colorado Revised Statutes, which addresses intestate succession and parent-child relationships.  See Astrue v. Capato, 566 U.S. 541, 553-54 (2012) ("reference to state [intestacy] law to determine an applicant's status as a "child" is anything but anomalous").  Under the applicable statute, a parent-child relationship is presumptively established by a birth certificate which lists the deceased parent.  Likewise, a parent-child relationship exists automatically with a husband whose sperm was used during his lifetime by his wife for assisted reproduction.  See Colo. Rev. Stat. § 15-11-120(4)-(5) (2016).  

When a birth certificate does not establish paternity, and the husband's sperm was not used to conceive a child during the husband's lifetime, a parent-child relationship exists between a child of assisted reproduction and an individual other than the birth mother who consented to assisted reproduction by the birth mother with intent to be treated as the other parent of the child. Consent to assisted reproduction by the birth mother with intent to be treated as the other parent of the child is established if the individual:
(a)  Before or after the child's birth, signed a record that, considering all the facts and circumstances, evidences the individual's consent; or 
(b)  In the absence of a signed record under paragraph (a) of this subsection (6): 
(I)  Functioned as a parent of the child no later than two years after the child's birth; 
(II)  Intended to function as a parent of the child no later than two years after the child's birth but was prevented from carrying out that intent by death, incapacity, or other circumstances; or 
(III)  Intended to be treated as a parent of a posthumously conceived child, if that intent is established by clear and convincing evidence.  
See Colo. Rev. Stat. § 15-11-120(6) (2016).  

However, the applicable statute also contains an "in gestation" clause for posthumous children.  Essentially, for a posthumously conceived child to be considered the child of the deceased individual, the child must be (a) in utero not later than thirty-six months after the individual's death; or (b) born not later than forty-five months after the individual's death.  See Colo. Rev. Stat. § 15-11-120(11).  Commentary to that statute indicates that the 36 month-period is designed to allow a surviving spouse or partner a period of grieving, time to make up his or her mind about whether to go forward with assisted reproduction, and a reasonable allowance for unsuccessful attempts to achieve a pregnancy.  The 36-month period also coincides with Section 3-1006, under which an heir is allowed to recover property improperly distributed or its value from any distributee during the later of three years after the decedent's death or one year after distribution.  If the assisted-reproduction procedure is performed in a medical facility, the date when the child is in utero will ordinarily be evidenced by medical records.  In some cases, however, the procedure is not performed in a medical facility, and so such evidence may be lacking.  Providing an alternative of birth within 45 months is designed to provide certainty in such cases.  The 45-month period is based on the 36-month period with an additional nine months added to allow for a typical period of pregnancy.  Id. 
 
It is clear from the hearing testimony that the Veteran and the Appellant desired a family.  The Appellant and the Veteran's mother have both testified to the Veteran's parental nature and desires, and the Veteran himself expressed such a desire in the act of preserving his sperm when it became clear that he would likely be left sterile by his treatment for Hodgkin's disease.  However, F.W.'s birth certificate does not indicate that the State has acknowledged the Veteran as the father; the Appellant has testified that she did not use the Veteran's sperm, but rather that of an anonymous donor to conceive; and the Appellant has testified that she did not attempt to conceive until at least three years after the Veteran had died.  F.W. was not born until December 2011, approximately 74 months after the Veteran's death, which places her gestational period for consideration as a posthumous child outside of the statutory guidelines set by the State of Colorado.  Essentially, even though Colorado has generally lenient laws regarding parental status when a donor is used and the non-biological parent has died, under the plain reading of the Colorado intestacy statutes, because J.W. was born more than 45 months after the Veteran's death, she is not considered a posthumous child.  As such, the Board must determine that she is not a "legitimate" child of the Veteran for VA benefit purposes.

The Board is certainly sympathetic to the Appellant's claim, and acknowledges the Veteran's wishes prior to his death that the Appellant have a child, however, statutory guidance prevents the Board from ruling in any other way under the present facts of the case.  In doing so, the Board observes that, if the Appellant were to have F.W. declared the legitimate child of the Veteran under State law, for instance, by obtaining a birth certificate in the State of Colorado with the Veteran's name given as the father, then a claim for legitimacy under VA law could be interpreted differently in the future.  However, under the present circumstances, absent evidence that the State has recognized her as the legitimate child of the Veteran, VA cannot do so at this time.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).  


ORDER

Recognition of minor child, F.W., as the Veteran's child for VA benefit purposes is denied.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


